DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 12/28/2020.  Claims 1, 4, 8, 11, 14, and 17 have been amended.  Claims 1-23 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “providing, to a social application platform, a social media message comprising or identifying the edited first template” in lines 20-21. Reviewing entire applicant’s specification, there is any support for the limitation.  In applicant’s specification the social media message as posts, comments, indication of user’s preference, feed item,…, which can be updated, stored (in page 32, 35-36).  There is any social media comprising or identifying the edited first template.
Claims 8, and 14 recite similar limitation as claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel et al. (US 2003/0065986), in view of Edmonson et al. (US 2006/0053079), further in view of Baumann et al. (US 2014/0297593), and further in view of Lee et al. (US 2014/0156681).
With respect to claim 1, Fraenkel discloses a system providing website customization to facilitate customer engagement for accessing and processing data, the system comprising: 
a database system comprising one or more processors (Fraenkel: para.[0012]: system of computers and controller, and sessions database), the database system configurable to cause: 
identifying, based on a request, a template defining a functionality of at least one or more components of one or more web pages
(Fraenkel: para.[0085]-[0086]: request to create/start a new monitor session, which monitor the performance of a particular transaction e.g. purchase, the Wizard (≈ template) is provided to user, user goes through Wizard, in figures 3-8, to configure the Wizard (≈ template) by selecting transactions, computers, locations (≈ components) for monitoring and later displaying in a web page , para.[0081]: wherein the performance data of transactions, computers, locations are stored in stored in a database 42, fig.13 and fig. 21: depicts the layout of performance data of the transactions overtime (≈ the web page), wherein the performance summary, transaction performance, …, are functionalities of components of the web page); 
displaying the template in a user interface on a display of a user device
(Fraenkel: fig.3&4, para.[0086]: the console/wizard is displayed);

(Fraenkel: para.[0086], fig.3-9: user selects the Web SLM Wizard, goes through the Wizard to set up/configure transactions, computers, locations (≈ components) to be monitored and displayed as in figure. 13 which comprises components to be monitored in graphs, tabs, buttons); 
obtaining, from the user device, one or more edits to the first template
(Fraenkel: fig.4-5 and para.[0086], [0089]:  user having option to add, delete, or edit the components in the template);
editing the first template according to the one or more edits to cause one or more changes to the first one or more components as defined by the first template
(Fraenkel: fig.4-5 and para.[0087], [0091]: when the components to be monitored is changed, the displaying of the template/console is changed based on the selected components, in fig. 21, user can select different components 134 on the left column to components);
Attorney Docket No.: SLFCP208C1/1634USC12 Serial No.: 16/460,664displaying a graphical representation of the first one or more components in the user interface on the display of the user device, the graphical representation of the first one or more components being configured according to the edit first template
;
the application platform configure to enable interaction with the message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
((Fraenkel: fig.21, para.[0139]: user can select/interact with messages “1-login user”, “2-stock 5 day chart”,… in the site content of the template).
Fraenkel discloses identifying a template, the template is configured by adding components to be monitored in the template, the components in the template can be edited  (fig.4, fig. 5 with “Edit” button) by user, the template defining a layout and 
functionality of at least one or more components of one or more web page (detail above).
Fraenkel only discloses the template but does not explicitly state template defining the layout for the webpage.  One of skill in the art would knowledge the template defining a layout for a webpage, and the configured template should be stored in a database so that the system uses the configured template to select information about components and displays template to the user. In order to support for Fraenkel, the examiner refers applicant to Edmonson’s teaching to support for the template defining a layout, and Baumann’s teaching to support for the template is store in the database.  Also, Fraenkel discloses identifying only one template.  Fraenkel does not 
Edmonson discloses the template defining a layout of at least one or more components of the one or more web pages
(Edmonson: para.[0065], [0071], [0073]-[0074]: a template that defines the layout of the user interface and the generic functions of the various links, buttons, and the like, the template is populated with information that is identified or entered by the user).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Edmonson's teachings into Fraenkel's teaching to provide user ability to use a template to create customized online stores/webpages as suggested by Edmonson (See para.[0071], [0073]-[0074]).
Baumann discloses identifying, based on a request, a plurality of templates, each template stored in a database; displaying a list of the templates in a user interface on a display of a user device
(Baumann: fig.2: block 22 template database, para.[0029], fig.6: stored user changes for template present; fig. 2 block 14: user selected template, fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, wherein the template object includes collection of applications and files);

(Baumann: fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, and application list for user selection);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Lee discloses providing, to a social application platform, a social media message comprising or identifying the edited first template, the social application platform configure to enable interaction with the social media message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
(Lee: para.[0322]: the platform provides message sending through the communication between users in the network).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Lee's teachings into Fraenkel's teaching to provide user ability to edit/alternate templates in the social platform to minimize the 
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the database system further configurable to cause: displaying in the user interface a visual indicator indicating that the first one or more components has been generated (Fraenkel: fig. 13, para.[0105]-[0106]: transactions (≈ components)).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the database system further configurable to cause: displaying in the user interface a list of console components comprising the first one or more components (Fraenkel: fig. 13: block 96, para.[0105]-[0106]: list of component transactions (≈ components)).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the database system further configurable to cause: identifying a customer relationship management (CRM) record as being associated with the first template; and updating the graphical representation of the first one or more components to present at least a portion of data of the identified CRM record (Fraenkel: para.[0087]).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1. However, Fraenkel does not disclose limitation of claim 5.  
Baumann discloses the database system further configurable to cause: determining that an updated version of the first template was created, the updated (Baumann: para.[0023]-[0024]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the first one or more components comprises at least one of: a case highlight, a knowledge article sidebar, a case contact lookup, or a case milestone (Fraenkel: fig. 13). 
With respect to claim 8, Fraenkel discloses a method comprising: 
a database system comprising one or more processors (Fraenkel: para.[0012]: system of computers and controller, and sessions database), the database system configurable to cause: 
identifying, based on a request, a template, each template, the template defining a functionality of at least one or more components of one or more web pages
(Fraenkel: para.[0085]-[0086]: request to create/start a new monitor session, which monitor the performance of a particular transaction e.g. purchase, the Wizard (≈ template) is provided to user, user goes through Wizard, in figures 3-8, to configure the Wizard (≈ template) by selecting transactions, ; 
displaying the template in a user interface on a display of a user device
(Fraenkel: fig.3&4, para.[0086]: the console/wizard is displayed);
obtaining, from the user device, from the user device, a selection of a first template, a first template being user-configurable and functionality of a first one or more components
(Fraenkel: para.[0086], fig.3-9: user selects the Web SLM Wizard, goes through the Wizard to set up/configure transactions, computers, locations (≈ components) to be monitored and displayed as in figure. 13 which comprises components to be monitored in graphs, tabs, buttons); 
obtaining, from the user device, one or more edits to the first template
(Fraenkel: fig.4-5 and para.[0086], [0089]:  user having option to add, delete, or edit the components in the template);
editing the first template according to the one or more edits to cause one or more changes to the first one or more components as defined by the first template
;
Attorney Docket No.: SLFCP208C1/1634USC12 Serial No.: 16/460,664causing display a graphical representation of the first one or more components in the user interface on the display of the user device, the graphical representation of the first one or more components being configured according to the edit first template
(Fraenkel: fig.3-9, para.[0091], [0105]-[0106]: performance data of transactions, and locations edited in the template (≈  edited components) are displayed);
the application platform configure to enable interaction with the message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
((Fraenkel: fig.21, para.[0139]: user can select/interact with messages “1-login user”, “2-stock 5 day chart”,… in the site content of the template).  
Fraenkel discloses identifying a template, the template is configured by adding components to be monitored in the template, the components in the template can be edited  (fig.4, fig. 5 with “Edit” button) by user, the template defining a layout and 
functionality of at least one or more components of one or more web page (detail above).

Edmonson discloses the template defining a layout of at least one or more components of the one or more web pages
(Edmonson: para.[0065], [0071], [0073]-[0074]: a template that defines the layout of the user interface and the generic functions of the various links, buttons, and the like, the template is populated with information that is identified or entered by the user).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Edmonson's teachings into Fraenkel's teaching to provide user ability to use a template to create customized online stores/webpages as suggested by Edmonson (See para.[0071], [0073]-[0074]).

(Baumann: fig.2: block 22 template database, para.[0029], fig.6: stored user changes for template present; fig. 2 block 14: user selected template, fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, wherein the template object includes collection of applications and files);
obtaining, from the user device, a selection of a first one of the templates in the list, the first template being user-configurable and defining a layout and a functionality of a first one or more components
(Baumann: fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, and application list for user selection);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Lee discloses providing, to a social application platform, a social media message comprising or identifying the edited first template, the social application platform configure to enable interaction with the social media message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
(Lee: para.[0322]: the platform provides message sending through the communication between users in the network).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Lee's teachings into Fraenkel's teaching to provide user ability to edit/alternate templates in the social platform to minimize the user interaction while composing or sending messages as suggested by Lee (See para.[0185]).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Fraenkel teaches the method further comprising: causing display in the user interface of a visual indicator indicating that the first one or more components has (Fraenkel: fig. 13, para.[0105]-[0106]: transactions (≈ components)).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Fraenkel teaches the method further comprising: causing display in the user interface of a list of console components comprising the first one or more components (Fraenkel: fig. 13: block 96, para.[0105]-[0106]: list of component transactions (≈ components)).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Fraenkel teaches the method further comprising: identifying a customer relationship management (CRM) record as being associated with the first template; and updating the graphical representation of the first one or more components to present at least a portion of data of the identified CRM record (Fraenkel: para.[0087]).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 8. However, Fraenkel does not disclose limitation of claim 12.  
Baumann discloses the method further comprising: determining that an updated version of the first template was created, the updated version of the first template being associated with at least one updated component (Baumann: para.[0023]-[0024]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is 
With respect to claim 14, Fraenkel discloses a non-transitory computer- readable medium storing computer-readable program code to be executed by at least one processor, the program code comprising instructions configurable to cause: 
identifying, based on a request, a template, each template, the template defining a functionality of at least one or more components of one or more web pages
(Fraenkel: para.[0085]-[0086]: request to create/start a new monitor session, which monitor the performance of a particular transaction e.g. purchase, the Wizard (≈ template) is provided to user, user goes through Wizard, in figures 3-8, to configure the Wizard (≈ template) by selecting transactions, computers, locations (≈ components) for monitoring and later displaying in a web page , para.[0081]: wherein the performance data of transactions, computers, locations are stored in stored in a database 42, fig.13 and fig. 21: depicts the layout of performance data of the transactions overtime (≈ the web page), wherein the performance summary, transaction performance, …, are functionalities of components of the web page); 
displaying the template in a user interface on a display of a user device
(Fraenkel: fig.3&4, para.[0086]: the console/wizard is displayed);

(Fraenkel: para.[0086], fig.3-9: user selects the Web SLM Wizard, goes through the Wizard to set up/configure transactions, computers, locations (≈ components) to be monitored and displayed as in figure. 13 which comprises components to be monitored in graphs, tabs, buttons); 
obtaining, from the user device, one or more edits to the first template
(Fraenkel: fig.4-5 and para.[0086], [0089]:  user having option to add, delete, or edit the components in the template);
editing the first template according to the one or more edits to cause one or more changes the first one or more components as defined by the first template
(Fraenkel: fig.4-5 and para.[0087], [0091]: when the components to be monitored is changed, the displaying of the template/console is changed based on the selected components, in fig. 21, user can select different components 134 on the left column to components);
Attorney Docket No.: SLFCP208C1/1634USC12 Serial No.: 16/460,664displaying a graphical representation of the first one or more components in the user interface on the display of the user device, the graphical representation of the first one or more components being configured according to the edit first template
;
the application platform configure to enable interaction with the message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
((Fraenkel: fig.21, para.[0139]: user can select/interact with messages “1-login user”, “2-stock 5 day chart”,… in the site content of the template).  
Fraenkel discloses identifying a template, the template is configured by adding components to be monitored in the template, the components in the template can be edited  (fig.4, fig. 5 with “Edit” button) by user, the template defining a layout and 
functionality of at least one or more components of one or more web page (detail above).
Fraenkel only discloses the template but does not explicitly state template defining the layout for the webpage.  One of skill in the art would knowledge the template defining a layout for a webpage, and the configured template should be stored in a database so that the system uses the configured template to select information about components and displays template to the user. In order to support for Fraenkel, the examiner refers applicant to Edmonson’s teaching to support for the template defining a layout, and Baumann’s teaching to support for the template is store in the database.  Also, Fraenkel discloses identifying only one template.  Fraenkel does not 
Edmonson discloses the template defining a layout of at least one or more components of the one or more web pages
(Edmonson: para.[0065], [0071], [0073]-[0074]: a template that defines the layout of the user interface and the generic functions of the various links, buttons, and the like, the template is populated with information that is identified or entered by the user).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Edmonson's teachings into Fraenkel's teaching to provide user ability to use a template to create customized online stores/webpages as suggested by Edmonson (See para.[0071], [0073]-[0074]).
Baumann discloses identifying, based on a request, a plurality of templates, each template stored in a database; displaying a list of the templates in a user interface on a display of a user device
(Baumann: fig.2: block 22 template database, para.[0029], fig.6: stored user changes for template present; fig. 2 block 14: user selected template, fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, wherein the template object includes collection of applications and files);

(Baumann: fig.4: template list for user selection, para.[0022]: all template objects (templates) are available for user selection, and application list for user selection);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Claim 15 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Fraenkel teaches the instructions further configurable to cause: displaying in the user interface a visual indicator indicating that the first one or more components has been generated (Fraenkel: fig. 13, para.[0105]-[0106]: transactions (≈ components)).  
Lee discloses providing, to a social application platform, a social media message comprising or identifying the edited first template, the social application platform configure to enable interaction with the social media message and management of site content associated with the edited first template by at least one of a customer, partner, or an employee of an organization associated with the database system
(Lee: para.[0322]: the platform provides message sending through the communication between users in the network).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Lee's teachings into Fraenkel's teaching to provide user ability to edit/alternate templates in the social platform to minimize the user interaction while composing or sending messages as suggested by Lee (See para.[0185]).
Claim 16 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Fraenkel teaches the instructions further configurable to cause: displaying in the user interface a list of console components comprising the first one or more components (Fraenkel: fig. 13: block 96, para.[0105]-[0106]: list of component transactions (≈ components)).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Fraenkel teaches the instructions further configurable to cause: identifying a customer relationship management (CRM) record as being associated with the first template; and updating the graphical representation of the first one or more components to present at least a portion of data of the identified CRM record (Fraenkel: para.[0087]).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 14. However, Fraenkel does not disclose limitation of claim 12.  
Baumann discloses the instructions further configurable to cause: determining that an updated version of the first template was created, the updated version of the first template being associated with at least one updated component (Baumann: para.[0023]-[0024]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Claim 20 is rejected for the reasons set forth hereinabove for claim 14 and furthermore Fraenkel teaches the first one or more components comprises at least one of: a case highlight, a knowledge article sidebar, a case contact lookup, or a case milestone (Fraenkel: fig. 13).  
Claim 21 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the first one or more components providing one or more of: performance of one or more tasks, customer submission of one or more cases, identification of one or more knowledge articles, or management of one or more sales opportunities (Fraenkel: fig. 21).  
Claim 22 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the first template is configured to use templating language to define how content is processed and rendered (Fraenkel: fig. 6, para.[0059]).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Fraenkel teaches the first template is configured to use one or more other templates for one or more parts of content (Fraenkel: fig. 5-6, para.[0089]-[0090]).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fraenkel et al. (US 2003/0065986) in view of Edmonson et al. (US 2006/0053079), further in view of Baumann et al. (US 2014/0297593), , and further in view of Lee et al. (US 2014/0156681), and further in view of Ueda et al. (US 2014/0173031).
Claim 6 is rejected for the reasons set forth hereinabove for claim 5. However, Fraenkel does not disclose limitation of claim 6.
Baumann teaches the database system further configurable to cause: responsive to the determination that the updated version of the first template was created, displaying an object in a second user interface, the object comprising or identifying the (Baumann: fig. 3-4, para.[0024]-[0025]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Fraenkel and Baumann do not disclose the feed item.
Ueda teaches template selection through a list of templates, and displaying a feed item in social network in a second user interface(Ueda: fig.15, para.[0032], [0153]).
 It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Ueda's teachings into Fraenkel's teaching to provide user the option to select a temple of the plurality templates to display the feed item, which effectively distribute the web page in which link information posted by the user can be displayed for user’s friends as suggested by Ueda (See abstract and para.[0153]).
Claim 13 is rejected for the reasons set forth hereinabove for claim 12. However, Fraenkel does not disclose limitation of claim 13.
Baumann teaches the method further comprising:  Attorney Docket No.: SLFCP208C1/1634USC15 Serial No.: 16/460,664 responsive to the determination that the updated version of the first template was created, displaying an (Baumann: fig. 3-4, para.[0024]-[0025]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Fraenkel and Baumann do not disclose the feed item.
Ueda teaches template selection through a list of templates, and displaying a feed item in social network in a second user interface(Ueda: fig.15, para.[0032], [0153]).
 It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Ueda's teachings into Fraenkel's teaching to provide user the option to select a temple of the plurality templates to display the feed item, which effectively distribute the web page in which link information posted by the user can be displayed for user’s friends as suggested by Ueda (See abstract and para.[0153]).
Claim 19 is rejected for the reasons set forth hereinabove for claim 18. However, Fraenkel does not disclose limitation of claim 19.
Baumann teaches the instructions further configurable to cause: responsive to the determination that the updated version of the first template was created, displaying (Baumann: fig. 3-4, para.[0024]-[0025]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Baumann's teachings into Fraenkel's teaching to provide user the flexibility in choose one of plurality templates, and the user can customize to configure the selected template, the user template customization is saved so that when the template is updated the user template customization is re-applied as suggested by Baumann (See abstract and para.[0023]).
Fraenkel and Baumann do not disclose the feed item.
Ueda teaches template selection through a list of templates, and displaying a feed item in social network in a second user interface(Ueda: fig.15, para.[0032], [0153]).
 It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Ueda's teachings into Fraenkel's teaching to provide user the option to select a temple of the plurality templates to display the feed item, which effectively distribute the web page in which link information posted by the user can be displayed for user’s friends as suggested by Ueda (See abstract and para.[0153]).

The prior arts made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.

Similarly, Boyd (US 2013/0144920) discloses the user interface where the user can selects components to create or edit the configurable template (fig. 2A-2B, para.[0010], [0015]-[0019]).

Response to Amendment
Claims 1, 8, 14 have been amended to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being indefinite, by deleting limitation “the layout and/or the behavior of” and “at least one of creating or updating a first one or more data objects in the database to track the edited first template”.  Therefore, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections are removed.
Regarding the new limitations added into independent claims 1, 8, and 14, the examiner respectively submits Lee’s teaching and refers applicant to detail rejection in the above section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/19/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162